Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a method, a system and computer program product, comprising: receiving a communication for a data source at a wrapper, the wrapper including a dispatcher and at least one service, the dispatcher receiving the communication and being data agnostic, the communication including a header and a packet; identifying, by the dispatcher, the data source based on an inspection of the header without inspecting a payload of the packet; and providing the communication from the dispatcher to the data source and to the at least one service without the dispatcher inspecting the payload of the packet, the at least one service inspecting the communication and performing at least one function based on the packet,” as in claims 1, 9 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457